O’NEAL, Justice.
This case is a companion case to the case of Jordan Bus Company v. Wafer, No. 36,172, Okl., 278 P.2d 228. Every issue of fact in the two cases are identical, and the principle of law announced in our opinion in Jordan Bus Company v. Wafer, No. 36,172, is applicable here.
Upon the authority of the decision in Cause No. 36,172, the application and motion of the defendant in error, Gus Wafer, to dismiss the appeal, is granted.
JOHNSON, V. C. J., and CORN, ARNOLD and PERDUE, JJ., concur.
HALLEY, C. J., and DAVISON, WILLIAMS and BLACKBIRD, JJ., dissent.
WELCH, J., having certified his disqualification in this case, Honorable C. B. PER-DUE, Wilburton, Oklahoma, was appointed special Justice in his stead.